Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 35-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2005/0111494 A1 to Delia et al. (hereinafter Delia) in view of U.S. Pre-Grant Publication US 2019/0273633 A1 to Lin et al. (hereinafter Lin) in view of U.S. Pre-Grant Publication US 2006/0262735 A1 to Guiscard et al. (hereinafter Guiscard)

 	As to claim 35, Delia discloses a second router, comprising: 
 	a non-transitory memory storing executable instructions (Delia; Fig.2:215); and 

 	receive a first link state update (LSU) message from a first router, wherein the first LSU message comprises a first link-state advertisement (LSA), the first LSA indicates a valid link between an advertisement router and a neighbor router of the advertisement router, the advertisement router is a router that generates an LSA when a link state changes or a link state is periodically updated (Delia at Fig.10:1005; 1010 [0054] shows and discloses a router 200 (-second router) receiving LSU message; [0053] The OSPF specific packets that describe links are called "link state update" (LSU) packets, which contain multiple descriptions of links in the format of "link state advertisements", or LSAs--indicating those IP addresses to which they can provide routes, as well as "cost" information for using those routes and other information about the link, such as link type and list of devices connected to that link); 
 	update a link state database (LSDB) of the second router based on the first LSA (Delia; [0055] discloses of updating link state database); 
 	Delia discloses plurality of routers, but fails to disclose of direct connection between two routers. However, Lin discloses 
 	the second router is a neighbor router of the first router that has a valid link with the first router, and the third router is neighbor router of the second router and has a valid link with the second router, and the third router is a different router than the first router (Lin; [0015] discloses a leaf node (=a first router) generating a distance vector information based on the shortest distance from the leaf routing node to all the root routing nodes (=third router) and the shortest distances separately from all the neighboring routing nodes (=second node) of  the leaf routing node to all the root routing nodes. Here shortest distance corresponds to level location information. In Fig.1 [0064] shows and discloses R1 is leaf node or first router. R5 is neighboring node or second router. Fig.1; [0056] discloses R8 and R9 are the root node or third router. [0056] discloses the distance vector information may be in a form of a 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention.  One would be motivated to combine the teachings in order to update the link state information and inform the updated information to other router so that they can make a decision based on the updated information
 	Delia-Lin discloses plurality of routers, but fails to disclose of determining if the message includes a path table and based on the determination sending LSA to other router. However, Guiscard discloses 
 	determine whether the first LSU message includes a first path table, wherein the first path table comprises an identifier of a third router (Guiscard; [0051]; Fig.3; Fig.9, Fig. 10A and 10B ; [0066]-[0067] shows and discloses a router determines if the LSA message includes the address of another router and based on that forwarding the link state message to other devices)  
 	send, in response to determining that the first LSU message includes the first path table, the first LSA to a router corresponding to the identifier in the first path table (Guiscard; [0051]; Fig.3; Fig.9, Fig. 10A and 10B ; [0066]-[0067] shows and discloses a router determines if the LSA message includes the address of another router and based on that forwarding the link state message to other devices)    
 	determine, in response to determining that the first LSU message does not include the first path table, not to send the first LSA to another route (Guiscard; [0067]; discloses after receiving the data packet, ABR1 performs a label-lookup operation, e.g., in its label-mapping table 650, based on the value of the edge-device label 904 to determine the packet's next destination within backbone Area 0. In this case, ABR1 determines that the packet should be forwarded to ABR2 
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention.  One would be motivated to combine the teachings in order to route the packet based on the information received with the message

	As to claim 36, the rejection of claim 35 as listed above is incorporated herein. In addition Delia-Lin-Betts discloses wherein the instructions further include instructions to:
 	generate a second path table based on level location information of the second router, level location information of the third router, and level location information of a fifth router, wherein the second path table comprises an identifier of the fifth router, the identifier of the fifth router in the second path table is usable to instruct to send the first LSA to the fifth router, and the fifth router is a neighbor router of the third router and has a valid link with the fifth router, and the fifth router is a different router than the second router (Lin; [0019] discloses provides a link state packet transmission method, where the method is applied to a tree topology, and the tree topology includes a leaf routing node, an intermediate routing node, and a root routing node.  The method includes: receiving, by the root routing node, a link state packet sent by the intermediate routing node, and aggregating received link state packets to obtain a link state packet set; and sending, by the root routing node, the link state packet set to the intermediate routing node and a neighboring root routing node, where the intermediate routing node is configured to send the link state packet set to the leaf routing node, and the neighboring root routing node is configured to send the link state packet to a child routing node of the neighboring root routing node); and
 	send a second LSU message to the fifth router corresponding to the identifier in the first path table, wherein the second LSU message comprises the first LSA and the second path table (Lin; [0056] 

	As to claim 37, the rejection of claim 36 as listed above is incorporated herein. In addition Delia-Lin- Guiscard discloses wherein the instructions further include instructions to:
 	receive a second LSA from the third router before generating the second path table based on the level location information of the second router, the level location information of the third router, and the level location information of the fifth router, wherein the second LSA comprises the level location information of the third router or the level location information of the fifth router (Lin; [0056] the instruction is used to instruct to select the routing node R8 and the routing node R9 as the root routing nodes.  After receiving the instruction, the routing node R1 sends a packet to a neighboring router, where the packet is used to instruct to select the routing node R8 and the routing node R9 as the root routing nodes.  After receiving the packet, the neighboring routing node further sends the packet to its own neighboring routing nodes.  Finally, all the routers in the autonomous system 100 receive the packet).

	As to claim 38, the rejection of claim 36 as listed above is incorporated herein. In addition Delia-Lin- Guiscard discloses wherein the first LSA comprises level location information of the advertisement router or level location information of the neighbor router of the advertisement router, and the neighbor router of the advertisement router has a valid link with the advertisement router (Lin; [0015] discloses a leaf node (=a first router) generating a distance vector information based on the shortest 

	As to claim 40, the rejection of claim 35 as listed above is incorporated herein. In addition Delia-Lin- Guiscard discloses wherein the instructions further include instructions to:
 		send a first Open Shortest Path First (OSPF) negotiation message to the first router before receiving the first link state update (LSU) message from the first router (Della; Fig.10: 1005; [0052]; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information); and
 		receive a second OSPF negotiation message from the first router, wherein the first OSPF negotiation message comprises level location information of the second router, the second OSPF negotiation message comprises level location information of the first router, and the first OSPF negotiation message and the second OSPF negotiation message are usable to establish and maintain a neighbor relationship between the first router and the second router (Della; Fig.10: 1005; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information).

Allowable Subject Matter
	Claims 21-30 and 32-34 are allowable claims 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478